UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6243



GEORGE ALLEN WARD,

                                           Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-99-1897-AM)


Submitted:   June 15, 2000                 Decided:   June 22, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


George Allen Ward, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Allen Ward seeks to appeal the district court's order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).     We have reviewed the record, the district

court's opinion, and Ward's informal appellate brief. Because Ward

failed to challenge in his informal brief the district court's

findings that his § 2254 petition was time-barred and that he

failed to exhaust state court remedies, he has not preserved any

issue for our review.   See 4th Cir. R. 34(b).     Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Ward v. Virginia, No. CA-99-

1897-AM (E.D. Va. Jan. 19, 2000).*      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




     *
       Although the district court's order is marked as "filed" on
January 18, 2000, the district court's record shows that it was
entered on the docket sheet on January 19, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court's decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2